DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 33-35 have been amended and new claim 36 has been added as requested in the amendment filed November 19, 2020. Following the amendment, claims 1, 7-11, 22 and 24-36 are pending in the present application.

2.	Claims 24-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. See section 3 of the 05/21/2020 Office action.

3.	Claims 1, 7-11, 22 and 33-36 are under examination in the current office action.

Withdrawn Claim Rejections
4.	The rejection of claim 35 under 35 USC 112(b) (lack of antecedent basis), as set forth at section 6 of the previous office action, is withdrawn in view of applicant’s clarifying amendments to the claims.


Maintained Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 9, 11, 22 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tohyama et al. (US 2007/0054848 A1). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previous (see section 7 of the previous office action) and therefore will not be reiterated here.
Response to Arguments
6.	In the response filed November 19, 2020, applicant argues that the claims of Tohyama are with respect to a composition and method of treatment of p75 signal pathway in nerve regeneration, and do not relate to cerebral amyloid angiopathy (CAA) at all. Applicant argues that the reference has no examples or data that are related to CAA, and also that the signals and compositions are not related to cells in the blood vessels but rather to nerve growth. According to applicant, Tohyama also fails to mention any example of p75ECD-Fc. Finally, it is argued that the mechanism of action by which the signal transduction pathway disclosed in Tohyama functions is distinct from that of the present invention.
7.	Applicant’s arguments have been considered but are not persuasive. Tohyama discloses all elements required of independent claims 1 and 33 in that Tohyama discloses a therapeutic method for the treatment of a nervous system disease, disorder or condition, which includes cerebrovascular disorders (see [0032]) such as CAA (see [0670]) comprising administering a p75 extracellular domain (p75ECD) polypeptide (see [0033-0034] and [0081]), such as a polypeptide that comprises the instant p75 peptide of SEQ ID NO: 4.  Note that administration of a p75ECD-Fc fusion protein is an alternative embodiment of claims 1 and 33, and therefore whether or not Tohyama mentions this molecule is irrelevant. What is important is that Tohyama discloses all elements of the present claims and therefore is anticipatory for the presently claimed method.
Furthermore, the mechanism by which applicant has identified the claimed agents to exert a therapeutic effect would be inherent to their administration to a subject in need thereof.  The fact that Tohyama recognizes another mechanism by which p75ECD may exert a therapeutic effect does not detract from the fact that the reference still teaches the method that is presently claimed. MPEP § 2112 provides guidance as 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Accordingly, the rejection of claims 1, 9, 11, 22 and 33-35 is maintained.

1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (J. Neurosci. 2011, 31(6): 2292-2304) as evidenced by Klohs et al. (Front. Aging Neuroscience, 2014, Vol. 6, Article 32, pp. 1-30). The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previous (see section 8 of the previous office action) and therefore will not be reiterated here.
Response to Arguments
9.	In the response filed November 19, 2020, applicant argues that the Wang reference provides details on the specific interaction of p75ECD-Fc with amyloid beta; however, CAA is not just amyloid-beta but other factors such as inflammation.
10.	Applicant’s arguments have been considered but are not persuasive. The Wang reference clearly teaches the therapeutic administration of a p75ECD-Fc fusion protein to a subject in need of treatment of CAA, and therefore provides for all elements of the presently claimed invention. The fact that CAA may comprise additional pathologies, such as inflammation, does not negate or otherwise discredit the therapeutic method that is taught by Wang, which involves the use of a p75ECD-Fc as an amyloid-lowering agent to treat CAA. Accordingly, the rejection of claims 1, 7 and 9 over the Wang reference is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 7, 9, 22 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugiani (Neurol. Sci. 2004, 24:S1-S2) in view of Wang et al. (J. Neurosci. 2011, 31(6):2292-2304; listed on 02/21/2019 IDS) and Klohs et al. (Front. Aging Neuroscience, 2014, Vol. 6, Article 32, pp. 1-30).  The rejection is maintained for reasons of record and as discussed below.
	As stated previously, Bugiani teaches that cerebral amyloid angiopathy (CAA) is due to amyloid- (A) protein accumulation in the vessel walls and occurs in normal aging, Alzheimer's disease (AD) and hereditary cerebral hemorrhage with amyloidosis (see abstract). In other words, CAA is a descriptive term for amyloid in vessel walls. Bugiani indicates that A deposition contributes to rigidity and fragility of the vessel wall (see p. S1, right column). Accordingly to Bugiani, the incidence of CAA increases with age in humans (see p. S2). Bugiani therefore suggests that for the treatment of CAA, amyloid deposition in vessel walls would be a therapeutically appropriate target for amyloid disaggregating drugs (see abstract and p. S2). 
	Thus while Bugiani suggests a method of treating CAA in a human subject comprising administering an amyloid disaggregating drug, Bugiani does not teach the administration of a therapeutically effective amount of a p75 extracellular domain (p75ECD) or a (recombinant) p75ECD-Fc fusion protein as currently claimed.
	Wang et al. teach the therapeutic administration of a recombinant p75ECD-Fc fusion protein to transgenic APPSwe/PS1dE9 mice (see abstract), which are an animal model of AD and cerebral amyloidosis generally. Wang teaches that recombinant p75ECD attenuated the oligomerization and fibrillation of A42 peptide in vitro, and was capable of reducing brain A plaques after hippocampal administration of p75ECD-Fc to the transgenic mice (see abstract and Figs. 5 and 6). The recombinant p75ECD of Wang would necessarily comprise the amino acid sequence of SEQ ID NO: 4 (which is the human p75ECD), as in claim 9. Wang indicates that the extracellular domain of p75 not only binds and sequesters A, thus suppressing its aggregation and reducing A deposition in the brain, but also reduces A p75-mediated neurotoxicity by blocking A- and proneurotrophin-p75NTR interactions on cell membranes (see Fig. 9 and paragraph spanning pp. 2302-2303).  Therefore, Wang teaches that the recombinant extracellular domain of p75 may be a desirable anti-A agent to facilitate A clearance by inhibiting A aggregation, and also to protect neurons from A- and proneurotrophin-induced neurotoxicity.
Klohs et al. teach that mice overexpressing APP, such as the APPSwe/PS1dE9 transgenic mice used by Wang et al., have been utilized as valid models for CAA (see p. 2, bottom of left column, and Table 1 at p. 4). Klohs teaches that imaging studies in these transgenic mice provide a mechanistic link between cerebrovascular disease and AD, wherein impaired A clearance promotes further amyloid deposition, and that defective clearance may provide another target for therapy in AD and CAA (see p. 10, right column, second paragraph).  
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the p75ECD-Fc fusion protein of Wang in the method of treating CAA as taught by Bugiani and as suggested by Klohs, and thereby arrive at the presently claimed invention. The motivation to do so comes from Bugiani and Klohs, who each expressly suggest that agents capable disaggregating A or else targeting impaired A clearance would be useful for the treatment of CAA. The artisan would have also been aware of the disclosure of Wang, who teaches that the extracellular domain of p75 is capable of binding and sequestering A, thus inhibiting A aggregation and deposition in the brain, as well as facilitating A clearance from the brain. Further, Wang teaches that p75ECD can block A- and proneurotrophin-mediated neurotoxicity, which the skilled artisan would be beneficial to suppress neurodegeneration.  Therefore, the artisan would have been motivated to have utilized the p75ECD-Fc fusion protein of Wang for the treatment of CAA, particularly in human subjects. Given the demonstrated therapeutic efficacy of p75ECD-Fc in an animal model of AD and CAA, the artisan also would have had a reasonable expectation that administration of the fusion protein to a patient having CAA would also be therapeutically successful.

12.	Claims 1, 7-11, 22 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugiani (Neurol. Sci. 2004, 24:S1-S2) in view of Wang et al. (J. Neurosci. 2011, 31(6):2292-2304; listed on 02/21/2019 IDS) and Klohs et al. (Front. Aging Neuroscience, 2014, Vol. 6, Article 32, pp. 1-30) as applied to claims 1, 7, 9, 22 and 33-34 above, and further in view of Westbrook (WO 2015/040398 A1; filed 18 Sep .
	The reasons why the combined teachings of Bugiani, Wang and Klohs render obvious the invention of claims 1, 7, 9, 22 and 33-34 is discussed above. In particular, the references provide for a method of treating CAA comprising administering a p75ECD-Fc fusion peptide.  However, the references do not teach administration at a dosage between 0.1 and 250 mg/kg subject body weight as in claim 8, the p75ECD-Fc comprises the amino acid sequence of SEQ ID NO: 6 as in claims 10 and 34, or the specific modes of administration as in claims 11 and 35.
	Westbrook teaches a p75 neurotrophin binding protein (p75NTR-NBP)-Fc fusion protein and a method for administering a therapeutically effective amount of the p75NTR(NBP)-Fc fusion protein to an individual in need thereof (see p. 4, first full paragraph).  The p75NTR(NBP)-Fc fusion protein taught by Westbrook (SEQ ID NO: 15) comprises instant amino acid sequences of SEQ ID NO: 4 and 6 (see section 10 of the 06/27/2019 Office action). Westbrook teaches that the p75ECD-Fc fusion protein may be administered via intramuscular or intraperitoneal administration (see p. 15, 5th paragraph). Westbrook also teaches that the p75ECD-Fc fusion protein is administered at a dose of between about 0.1 to about 200 mg/kg body weight (see p.16, 3rd paragraph). Further, Westbrook discloses that the p75ECD-Fc fusion protein can be used in the treatment of, or for ameliorating, controlling, reducing incidence of, or delaying the development or progression of a condition or the symptoms of a condition associated with any one or more of the neurotrophins NGF, BDNF, NT-3 and NT-4/5 (see paragraph spanning pp. 16-17). Westbrook indicates that a condition associated with NGF, BDNF and NT-4/5 includes Alzheimer's disease (see pp. 16-17).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have used the dosing and administration guidance provided by Westbrook for the therapeutic administration of p75ECD-Fc fusion protein and apply it to the method for treating CAA as taught by the combination of Bugiani and Wang, thus arriving at the present invention. Given that Westbrook teaches that neurodegenerative disorders such as AD could benefit from treatment with p75ECD-Fc, and Wang and Klohs collectively demonstrate that administration of p75ECD-Fc to an animal model of AD/CAA is .
Response to Arguments
13.	In the response filed November 19, 2020, applicant traverses the above rejections and argues that the pending claims are not obvious over the cited references.
Applicant argues that although Wang discloses that a p75ECD-Fc fusion protein may be desirable as an anti-A agent, Wang does not teach or suggest what species of p75ECD-Fc fusion proteins would useful as anti-A agents, nor does it teach or suggest if all anti-A agents would be useful in treating CAA. Applicant argues that the reference does not teach that the p75ECD-Fc fusion protein retains a biological activity of p75ECD, and also that the combination of references do not provide for guidance for the use of a p75ECD peptide that comprises or consists of the amino acid sequence of SEQ ID NO: 4, or a p75ECD-Fc that comprises or consists of SEQ ID NO: 6.
	Applicant again asserts that certain prior art references cited by applicant (Wilcock et al., Patton et al., and Liu et al.; listed on Supplemental IDS) teach away from the current invention as they allegedly “note particular constructs may actually prevent anti-A agents (e.g., p75ECD peptides or polypeptides, or a p75ECD-Fc fusion protein) from treating CAA, which is the opposite result [of the present invention]” (emphasis in original). According to applicant, the references indicate that no simple or exclusive relationship between CAA and A was reported in the prior art as of the priority date of the instant application.  Applicant point to WO 2016/150403 as evidence that the prior art believed that p75ECD was able to treat CAA not by antagonizing A, but by antagonizing one or more endogenous toxic factors such as proNGF, proBDNF, etc. 
	It is further argued that the Office has relied upon improper hindsight in making this rejection, and that it would not have been obvious to have prepared a p75ECD-Fc 
	With respect to the second rejection, applicant argues that Westbrook fails to remedy the deficiencies of the combination of Bugiani, Wang and Klohs.
	Finally, applicant submits a declaration under 37 CFR 1.132 by Zin-Fu Zhou (hereinafter the Zhou declaration) that allegedly rebuts the presumption of obviousness of the claimed treatment methods for CAA. Applicant asserts that the data provided in the declaration, and in particular in an in vitro hypoxia/reoxygenation model, “provides a clear and convincing argument that the surprising and unexpected results obtained when practicing the claimed therapeutic methods could not have been rendered obvious when considering the combination of cited prior art”. The Zhou declaration at point 15 also asserts that one of ordinary skill in the art would not have been motivated to have combined the individual reference teachings, nor would one have had a reasonable expectation of success in treating CAA as claimed because neither Bugiani nor Wang disclosed anything about the function of p75NTR in CAA.
14.	Applicant’s arguments have been considered but are not persuasive. In contrast to applicant’s arguments, Bugiani clearly suggests that amyloid disaggregating agents would be appropriate for the treatment of CAA, and Wang teaches that the p75ECD can inhibit A aggregation as well as reduce A- and proNGF-mediated neurotoxicity and neurodegeneration. The p75ECD-Fc fusion protein of Wang was demonstrated to be efficacious in attenuating A aggregation both in cultured neurons and in a transgenic animal model of AD and CAA, and therefore is evidenced to comprise a biologically-functionally p75ECD peptide as currently claimed. Wang used a human recombinant p75ECD polypeptide, and therefore absent evidence to the contrary, the p75ECD polypeptide of Wang would be expected to comprise the sequence of instant SEQ ID NO: 4, which is the amino acid sequence for human p75ECD (see paragraph [0042] of the instant application).
	Applicant’s arguments with respect to the Patton et al. (2006), Wilcock et al. (2004) and Liu et al. (2012) references are not persuasive and have been addressed previously. As stated previously, none of the cited references discuss p75ECD-Fc as a -targeted immunotherapeutic approaches to treating AD, and therefore in no way teach away from the therapeutic use of p75ECD nor do they teach away from the solution of treating CAA found in the combination of the disclosures of Bugiani, Wang and Klohs.  Note that a true “teaching away" from a concept must be explicit, not just an otherwise general suggestion.  Regardless, there is no disclosure at all of a p75ECD molecule, or a p75ECD-Fc fusion protein, in any of Patton, Wilcock or Liu. 
	Applicant’s argument that the prior art did not recognize a simple or exclusive relationship between CAA and A is also not persuasive because it is again noted that CAA is simply a descriptive term for amyloid in vessel walls, and prior art did indeed recognize that the deposition of aggregated A in vessel walls is a characteristic of CAA, particularly in the case of AD.  
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In the instant case, there is a clear suggestion in Bugiani to target A for treating CAA, and Klohs also suggests that promoting the clearance of A would be beneficial for the treatment of CAA. Klohs also teaches that the transgenic APP/PS1 mice used by Wang are a valid model of CAA as well as AD, and the prior art generally recognizes that CAA is prevalent in subjects having AD. Based upon the demonstrated ability of administered p75ECD-Fc to improve A clearance and reduce A deposition in an art-recognized mouse model of CAA, the skilled artisan would have had a reasonable expectation that the administration of p75ECD-Fc to a human subject having CAA would similarly be therapeutically beneficial and efficacious.  As such, the rejection is maintained.

Finally the Zhou declaration and arguments with respect to the Zhou declaration have been considered but are not persuasive. In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
In the instant case, the expert in the declaration is one of the instant inventors, who thus has a stake in the outcome of the case, and the nature of the fact sought to be established is that there allegedly are unexpected results based upon studies in in vitro models of hypoxia/reoxygenation. In particular, the data presented within the declaration and in Appendix A, while informative regarding the pathogenesis of CAA, does not provide evidence of unexpected results. The mechanism by which p75ECD may exert its therapeutic effect discussed in the declaration – that the p75ECD can antagonize the effects of pro-neurotrophins (proNTs) – is in fact taught by the Wang reference. For example, see Figure 9 at p. 2302 of Wang which is a schematic diagram showing that p75ECD can block the interaction of A, proNGF and other ligands with p75NTR, and thus block the p75NTR pathway associated with cell death and neurite degeneration. And Wang actually demonstrates that p75ECD could block both A-mediated as well as proNGF-induced neurotoxicity, which would reasonably suggest to one of ordinary skill in the art yet another motivating factor to utilize p75ECD as an agent in the treatment of  aggregation and neurodegeneration as pathological features, such as are found in the case of cerebral amyloid angiopathy.
In summary, the preponderance of the evidence would suggest that a disease associated with amyloid deposition and neurodegeneration, such as CAA, would be amenable to treatment with an agent such as the p75ECD-Fc fusion protein disclosed by Wang and Westbrook. All that is required of the presently claimed method is administration of such an agent to a patient in need of treatment, and the combined references reasonably motivate one of skill in the art to treat CAA with a p75ECD-Fc fusion protein as claimed, as well as provide a reasonable expectation that such administration would be therapeutically beneficial. Accordingly, the combined teachings of the cited prior art references still render obvious the presently claimed invention.

Conclusion
15.	Claims 1, 7-11, 22 and 33-35 are rejected.

16.	Claim 36 is allowed. The prior art does not teach the therapeutic administration of a composition comprising a p75ECD consisting of SEQ ID NO: 4, or a p75ECD-Fc fusion protein consisting of the amino acid sequence of SEQ ID NO: 6, or combinations thereof, for the treatment of CAA in a human as presently claimed.

17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649